                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 1 of 24


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ MOTION TO COMPEL
               21                   v.                              AND FOR SANCTIONS

               22      WILBUR L. ROSS, JR., et al.,                 Date:    TBD
                                                                    Time:    TBD
               23                                     Defendants.   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                         PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                     SANCTIONS
                        Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 2 of 24


                   1   I.     INTRODUCTION

                   2          Plaintiffs just want Defendants to follow this Court’s orders. Plaintiffs and the public are

                   3   suffering irreparable injury every day that Defendants follow an accelerated timeline to finish all

                   4   data collection and processing by December 31. Implementation of that timeline should have

                   5   stopped on September 5 with the Court’s TRO. It has not. Defendants should have ensured that

                   6   enumerators and census field supervisors had complete, timely, and accurate information about

                   7   the need to comply with this Court’s orders. They have not.

                   8          The consequence of those failures is rushed completion of field operations in ways that

                   9   will irretrievably harm the accuracy of the count. That is because the “target” end date has a

               10      direct impact on how non-response follow up (NRFU) is conducted. Critical operations and

               11      metrics are tied to that date. Defendants know all this. Yet they still failed to properly and

               12      clearly disseminate this Court’s orders, admitted that census field supervisors were telling

               13      enumerators that data collection would end on September 30, posted on their website the same

               14      incorrect September 30 end date for four days after the Court’s September 24 PI order (and

               15      twenty-three days after the initial TRO ruling), and affirmatively adopted a new “target date” to

               16      implement the December 31 deadline. There can be no question that Defendants violated the

               17      Court’s orders several times over.

               18             Despite that, Plaintiffs remain focused on ensuring that Defendants follow the letter and

               19      the spirit of this Court’s preliminary injunction order, and that the 2020 Census does not suffer

               20      from actions taken by Defendants in the field to meet the rushed deadlines they have been

               21      enjoined from enforcing since September 5. Although this Court has authority to find

               22      Defendants in contempt, and to award a broad range of sanctions, Plaintiffs ask for one thing:

               23      full compliance. To that end, and given Defendants’ prior violations and general course of

               24      conduct in this case, the Court should issue an order (i) compelling compliance with the Court’s

               25      PI Order, ordering field notification, and amending the PI to prevent further violations, and (ii)

               26      requiring Defendants to submit a weekly compliance report to this Court as a measured sanction

               27      for violating the Court’s orders and to remedy the misinformation and misdirection received in

               28      the field as a result of their noncompliance.
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       1         PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                        Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 3 of 24


                   1   II.    BACKGROUND

                   2          From the very beginning of this case, Defendants have exhibited a callous disregard for

                   3   these proceedings—feigning ignorance, refusing to answer basic questions posed by the Court,

                   4   acting in an obstructive manner, and failing to comply with this Court’s orders. The Court has

                   5   already recounted much of this procedural history in its prior orders. The below is a high-level

                   6   summary of certain key issues.

                   7          Temporary Restraining Order (“TRO”). Plaintiffs filed suit on August 18, 2020.

                   8   Because data collection was scheduled to continue until September 30 under the Replan, the

                   9   parties stipulated to an accelerated briefing schedule that would culminate in a preliminary

               10      injunction hearing on September 17. Dkt. 43. On August 26, this Court held the first case

               11      management conference (“CMC”) and, to assess how quickly a ruling was needed on Plaintiffs’

               12      preliminary injunction motion, ordered Defendants to provide the date upon which the Bureau

               13      planned to wind down field operations. See Dkt. 45 at 2. A full week later, on September 2,

               14      Defendants informed the Court they had already begun winding down field operations—nearly a

               15      month before September 30 and three weeks after starting non-response follow up (“NRFU”) in

               16      most of the country. Dkt. 63. This early wind down would have left the Court practically

               17      incapable of granting effective relief after the September 17 hearing to which the parties jointly

               18      agreed. With no other options, Plaintiffs moved for a TRO. Dkt. 66.

               19             On September 5, 2020, after full briefing and argument, this Court granted the TRO.

               20      TRO Order at 5, Dkt. 84. The TRO was based, in part, on Associate Director Fontenot’s sworn

               21      testimony that the “Census Bureau begins terminating staff as operations wind down, even prior

               22      to closeout,” that the Bureau had “already begun terminating” staff, and that it “is difficult to

               23      bring back field staff once we have terminated their employment.” Fontenot Decl. ¶ 98, Dkt. 81-

               24      1.. The TRO enjoined Defendants “from implementing the August 3, 2020 Replan or allowing

               25      to be implemented any actions as a result of the shortened timelines in the August 3, 2020

               26      Replan, including but not limited to winding down or altering any Census field operations, until

               27      the Court conducts its September 17, 2020 hearing on Plaintiffs’ PI motion.” TRO Order at 7.

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2           PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                              SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 4 of 24


                   1          Three days later, Defendants voluntarily filed a notice of compliance, describing how

                   2   they were complying with the Court’s order. Specifically, Defendants explained that “[w]ithin

                   3   two hours” of the TRO, “Defendants transmitted a message to all Regional Directors, Deputy

                   4   Regional Directors, Assistant Regional Census Managers, Area Mangers, and Area Census

                   5   Office Managers attaching a copy of the Order” and expressing the need to comply with it. Dkt.

                   6   86 at 1. Defendants attached that notification. Id. By the next day, Defendants had “transmitted

                   7   a detailed list of instructions to Regional Directors regarding what steps the field offices must

                   8   take” to comply—and also attached those documents for the Court’s review. Id.

                   9          However, there was no follow-up that Plaintiffs are aware of—and no indication that the

               10      message was actually disseminated to all Census employees. Around this time, the Court began

               11      to receive first a trickle and then a flood of emails and filings from Census employees

               12      complaining that there were not being told about the Court’s Orders, and that the Census Bureau

               13      was not in compliance.

               14             The Census Bureau, via the declarations of James Christy, directly acknowledges some of

               15      these problems. In particular, after Plaintiffs and the Court addressed some of the complaints

               16      being raised with respect to enumerator terminations, Mr. Christy issued a declaration on

               17      September 15, 2020 acknowledging that the Bureau terminated 520 enumerators for “lack of

               18      work” on September 7, two days after the TRO. 9/15 Second Christy Decl. ¶ 4.

               19             Order To Produce The Administrative Record. At the same August 26 hearing,

               20      “Defendants repeatedly denied the existence of an administrative record.” Nonetheless, the

               21      Court instructed Defendants that “[i]f there’s an administrative record, it should be produced.”

               22      At the September 4 TRO hearing, Defendants “reiterated their position that no administrative

               23      record existed,” but for the first time “disclosed that there were documents considered by agency

               24      decisionmakers at the time the Replan was adopted.” Defendants insisted that the court must

               25      rule on their threshold arguments before ordering production of the administrative record. After

               26      full briefing, the district court rejected their threshold arguments and ordered a phased initial

               27      production. In particular, the court ordered that the most crucial portions of the administrative

               28      record be produced on September 13 and 16, before the September 17 hearing.

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       3          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                              SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 5 of 24


                   1          Defendants did not comply. On the date of the first production, Defendants reviewed

                   2   only 25% of the responsive documents, stopped that review 12 hours short of the deadline,

                   3   claimed privilege over the vast majority of the documents, and later informed the court they

                   4   would be unable to meet the second deadline as well. This Court found Defendants’ failure to

                   5   comply with its order “unacceptable,” and appropriate grounds for “sanctions.” Dkt. 132 at 8.

                   6   But the Court noted that “Plaintiffs do not ask the Court to sanction Defendants at this time.” Id.

                   7   So rather than sanction Defendants and order the record produced immediately, the Court instead

                   8   allowed them to produce a subset of the record (for purposes of the preliminary injunction)

                   9   comprising only those documents previously provided to OIG. Id. at 8-10.

               10             Order Extending TRO. Because of “Defendants’ violation of the Court’s Order to

               11      Produce the Administrative Record,” this Court held that a short extension of the TRO was

               12      necessary. Dkt. 142 at 17. And, on September 17, the Court extended the TRO until a decision

               13      on the preliminary injunction motion or through September 24, whichever came earlier. Id.

               14             Defendants chose not to submit any voluntarily notice of compliance. After being

               15      ordered to do so, Defendants reported that James Christy, the Assistant Director of Field

               16      Operations sent a notification to Regional Directors and “Senior Staff in the Field Directorate” of

               17      the Court’s order, which he attached to the email along with the Guidance previously sent, and

               18      had a conference call with “regional data collection managers” to “explain the extension” and

               19      “emphasize that the previous guidance remained in effect.” And Mr. Christy instructed them to

               20      communicate with Area Census Office managers. Dkt. 234-1 ¶¶ 9-10. But again, there was no

               21      follow-up that Plaintiffs are aware of, and the flood of emails and filings from Census employees

               22      complaining that there were not being told about the Court’s Orders, and that the Census Bureau

               23      was not in compliance, continued.

               24             Order Granting Plaintiffs’ Motion for Stay and Preliminary Injunction. On September

               25      24, the Court issued its order granting Plaintiffs’ motion for stay and preliminary injunction (“PI

               26      Order”). PI Order, Dkt. 208. The Court ordered that the “August 3, 2020 Replan’s September

               27      30, 2020 deadline for the completion of data collection and December 31, 2020 deadline for

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      4          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 6 of 24


                   1   reporting the tabulation of the total population to the President are stayed,” and Defendants “are

                   2   enjoined from implementing these two deadlines.” Id. at 78.

                   3          Again, Defendants chose not to file a voluntary statement of compliance. After being

                   4   ordered to do so, Mr. Christy provided a declaration that makes no mention of any written

                   5   notification or guidance being provided to the field. See Dkt. 234-1. Instead, Mr. Christy states

                   6   that the next morning he “joined a conference call” with “regional data collection managers” to

                   7   “discuss” the order and “confirm that it stayed the Replan’s September 30 deadline for the

                   8   completion of data collection, and to let staff know they should continue working on the NRFU

                   9   operation.” Id. ¶ 11. The agenda from that call that Mr. Christy attaches says nothing about the

               10      PI Order. See Dkt. 234-2 at Attach. 4. Mr. Christy also states that, five hours later, he “sent an

               11      email to all managers working on field operations at Headquarters and in the regions . . .

               12      notifying them of our intent to comply with the Court’s Preliminary Injunction” and instructing

               13      them to “continue to conduct [NRFU] and other field operations as planned.” Dkt. 219-1 ¶ 3;

               14      Dkt. 234-1 ¶ 12. Later that day, Mr. Christy “briefed” the “Regional Directors” and “Chief of

               15      Field Division” about the PI, “emphasizing the stay of the Replan’s September 30 deadline and

               16      that [he] was awaiting additional guidance.” Id. ¶ 13. And he “directed” them to “continue to

               17      complete” NRFU and said he would “forward information as soon as it was available.” Id.

               18      Judging by Mr. Christy’s silence, no additional guidance or information was provided.

               19             October 5 “Target Date” Tweet. On September 28, just a few minutes before the

               20      beginning of the CMC, Defendants tweeted that the Bureau had set October 5 as the “target date”

               21      for the conclusion of self-response and all field operations. Defendants did not warn Plaintiffs or

               22      the Court that they intended to take this action. Nor did they provide any information as to when

               23      they would begin to terminate enumerators, reduce the quality of operations, and close out

               24      offices in reliance on this new “target date”—or indicate whether they had already done so.

               25             In marked contrast to how Defendants chose to disseminate this Court’s orders,

               26      Defendants widely broadcast this new “target date” with great precision. Just hours after the

               27      tweet, Mr. Christy “instructed staff to send a text message to all Decennial field staff

               28      (Enumerators and CFSs) that read:

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      5          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                        Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 7 of 24


                   1          A federal district court issued a preliminary injunction on 9/24. The
                              Census Bureau is complying with the Court’s Order which moves the
                   2          finishing date for NRFU operations after September 30. The Secretary
                              announced today that NRFU operations will finish on October 5. We will
                   3          post updated guidance on the content locker.

                   4   Dkt. 234-1 (\ ¶ 14).
                   5   III.   ARGUMENT
                   6          Defendants have violated this Court’s orders. The Court has inherent authority to compel
                   7   compliance, and also has authority to find Defendants in contempt and/or to issue appropriate
                   8   sanctions for non-compliance. Plaintiffs ask the Court to compel full compliance, and to order a
                   9   weekly compliance report as a sanction for prior noncompliance and to ensure future
               10      compliance, but to reserve the more severe remedial options for now in the hope and expectation
               11      that Defendants will fully comply without the resort to more severe measures.
               12             A.      Defendants Have Violated This Court’s Orders
               13             For the past several weeks, the Court (and Plaintiffs) have been inundated with
               14      communications from Census Field Supervisors and enumerators describing how the Defendants
               15      are prematurely curtailing enumeration across the country.1 Defendants’ response to these
               16      complaints has generally been to explain them away as miscommunications or disgruntled
               17      employees. But now, in the light of the evidence of Defendants’ continuing to post September
               18      30 as the end of enumerations, and their attempt to skirt the Court’s PI Order by ending
               19      operations five days later, one can see these complaints were well-founded.
               20             As an initial matter, Defendants must concede that they violated the PI Order by
               21      continuing to implement the September 30 Replan deadline as late as September 28, 2020,
               22      stating that the “2020 Census will conclude data collection on September 30, 2020.” See Census
               23      Housing Unit Enumeration Progress by State,
               24

               25

               26
                              1
                                The Court has asked the parties to respond to the numerous communications received
               27      by the Court from concerned citizens working for the Census Bureau. See Dkts. 100, 215, 220,
                       221, 224, 229, 238, 255, 258. Defendants have provided declarations James Christy, the
               28      Assistant Director of Field Operations, after investigating the various issues raised regarding
                       compliance with the Court’s injunctive orders. See Dkts. 127, 133, 219, 234, 244.
                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     6         PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                           SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 8 of 24


                   1   https://2020census.gov/content/dam/2020census/news/daily-nrfu-rates/nrfu-rates-report-09-

                   2   28.pdf.:

                   3

                   4

                   5

                   6

                   7

                   8

                   9   This statement is from the Bureau’s own website and on a page that has been updated

               10      daily. Only after Plaintiffs alerted the Court to this violation did Defendants finally remove the

               11      September 30 date. See Dkt. 243 ¶ 5.

               12             Defendants must also concede that enumerators and census field supervisors are not and

               13      never have been receiving complete, accurate, and timely information about the Court’s orders.

               14      Defendants’ declarations confirm as much. Certainly, there was not an all-employee text

               15      announcement clearly telling employees enumeration should continue through October 31 as

               16      under the COVID-19 Plan—in contrast to the text announcing the end of field operations on

               17      October 5. Since Defendants appear to have been using the posted September 30 end date (or the

               18      new October 5 date), Plaintiffs believe that otherwise unauthorized “closeout” procedures

               19      continued to some degree after the TRO and PI. Nothing in Defendants’ various declarations

               20      state that “closeout” did not continue as it would have under the enjoined deadlines of the

               21      Replan.

               22             The communications sent to the Court include numerous Census employee complaints

               23      that now make sense. For example, a supervisor in Texas instructed enumerators that counting

               24      would cease by September 30 even after the PI Order was issued on September 24, stating that

               25      “[e]ven though the courts have made a decision; nothing has changed. Our deadline to count

               26      everyone is still September 30, 2020. . . . The facts are, we are still moving forward with original

               27      plan to finish by September 30, 2020.” Dkt. 214 at 3. The Bureau’s declarant, Mr. Christy,

               28      confirmed this occurred. See Dkt. 219-1 ¶ 6. This can no longer be explained away as an errant,

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      7          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 9 of 24


                   1   one-off event, since the Bureau continued to advertise a September 30 end date and was

                   2   preparing to evade the Court’s order with a five-day extension.

                   3          Similarly, complaints of employees being prematurely terminated after the injunction are

                   4   borne out by Defendants’ declaration showing that the Bureau terminated 520 enumerators on

                   5   September 7—two days after the Court’s TRO Order—due to “Lack of Work.” Dkt. 133-1 ¶¶ 4,

                   6   6. It appears that it was not until September 16 that Defendants specifically told the field that

                   7   “lack of work” terminations were enjoined. Dkt 234-2, att. 1.

                   8          Census employees also reported directly to the Court about their concerns over accuracy.

                   9   These, too, appear well-founded. See AR DOC_0008779. Indeed, it is passing strange how

               10      Defendants have never explained how they can claim 99% completion in areas where there has

               11      been far less time in the field than the COVID-19 Plan and where there are significantly fewer

               12      enumerators than planned. Indeed, the bulk of the employee complaints are from employees in

               13      the field who clearly do not believe their areas have been 99% counted already. Whether each of

               14      these employee communications to the Court or to Plaintiffs reveals a direct violation of this

               15      Court’s orders is something Plaintiffs have not been in a position to fully investigate. But the

               16      examples above confirm a pattern of continuing violations. See Dkts. 127, 133, 219, 234, 244.

               17             All of this, of course, leads to the most flagrant violation, and the impetus for this

               18      Motion: the Bureau’s September 28 “tweet” that October 5 is the new “target date” to end self-

               19      response and field operations in order to implement the December 31 deadline. That

               20      announcement was posted on the Bureau’s website and texted to all census field staff (including

               21      enumerators and census field supervisors), who were each told that “NRFU operations will finish

               22      on October 5.” And to Plaintiffs’ knowledge, Defendants still have not rescinded that directive.

               23      This is a highly damaging, deliberate, and continuous violation of the Court’s preliminary

               24      injunction order.

               25             Indeed, the Court itself stated at the September 29 hearing that it believed, based on the
               26      evidence before it at that time, that Defendants are currently in violation of the Court’s PI Order:
               27                From what I can see of what I’ve looked at, the Defendants are implementing
                                 that December 31st deadline by creating this target date of October 5th, and I
               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      8          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 10 of 24


                   1             think that’s been enjoined. And I think a target date for data collection that is
                                 predicated on an enjoined date is a violation of my order.
                   2
                       9/29 Tr. at 31:7-12.
                   3
                              The PI Order plainly states that Defendants are “enjoined from implementing” both the
                   4
                       September 30 deadline for data collection and the December 31 deadline for reporting the
                   5
                       tabulation of total population to the President. PI Order at 78. Yet that is precisely what the
                   6
                       Bureau’s September 28 announcement does. As the record produced by Defendants makes clear,
                   7
                       the October 5 “target date” was selected in order to meet the Replan’s December 31 end date this
                   8
                       Court enjoined. This is now readily apparent, from materials Defendants previously redacted.
                   9
                       See, e.g., Dkt. 256-1 at 1-2 (email exchange between Secretary Ross and Mr. Jarmin); Dkt. No.
               10
                       233 at 139 (stating that October 5 date was intended to meet an “apportionment delivery date of
               11
                       December 31, 2020”).
               12
                       Yesterday evening, Defendants submitted an unredacted document that shows that Plaintiffs
               13
                       were very right to worry that Defendants’ 1-sentence tweet and press release meant a
               14
                       continuation of the truncated timelines enjoined by the Court. As the Court knows, Defendants
               15
                       mentioned nothing about the enjoined December 31, 2020 deadline when sending out their
               16
                       message about the new end of field operations. And as highlighted above, the Court flagged that
               17
                       its review of materials before it indicated that Defendants were “implementing that December
               18
                       31st deadline by creating this target date of October 5th, and I think that’s been enjoined.” 9/29
               19
                       Tr. at 31:8-10. The redacted and now unredacted email exchange with the Secretary of
               20
                       Commerce is stark on this issue:
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      9          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 11 of 24


                   1

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17      The unredacted exchange reveals troubling issues about Defendants’ plans to currently not count

               18      undocumented immigrants in ICE Detention Centers, and brings into question exactly how

               19      Defendants are intending to define “completeness.” But for the instant purposes of this TRO—and

               20      Defendants’ current and continuing violation of the Courts’ Order—it shows clear as day that

               21      circumventing the Court’s Order enjoining the December 31, 2020 date is the driving force behind

               22      Defendants’ actions. Ending field operations early so that Defendants can implement the Replan’s

               23      December 31 deadline plainly violates the Court’s order.

               24             Defendants’ suggestion that their conduct was merely “contingency planning in the event

               25      that that [December 31] deadline comes back into effect,” 9/29 Tr. 25:4-6, does not excuse the

               26      violation. It makes it worse. Defendants were of course free to create as many contingency

               27      plans as they wished. But they were not free to violate the Court’s PI Order in the hope that it

               28      would be vacated on appeal. The proposition of law is almost too obvious to state: until this

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     10         PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                            SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 12 of 24


                   1   Court’s order is stayed or vacated on appeal, Defendants are bound by it.2 What Defendants

                   2   have done is not contingency planning; it is lawlessness.

                   3           Nor does Defendants’ myopic focus on the September 30 date help them. This case is and

                   4   has always been about the Replan’s accelerated timelines for conducting the 2020 Census.3 This

                   5   Court’s decision granting the stay and preliminary injunction was also all about the Replan’s

                   6   accelerated timelines. As the Court explained, the Replan’s timelines shortened the 2020 Census

                   7   from 71.5 weeks to 49.5 weeks; self-response from 33.5 weeks to 29 weeks; NRFU from 11.5

                   8   weeks to 7.5 weeks; and data processing from 26 weeks to 13 weeks. Order Granting Plaintiffs’

                   9   Motion for Stay and Preliminary Injunction (“PI Order”) (Dkt. 208) at 9, 11. The Court found that

               10      this “significant compression” of the timelines is what constituted final agency action. Id. at

               11      38. And the Court held that Defendants violated the APA by adopting this compressed timeline—

               12      for five independently sufficient reasons. Id. at 46-74. The Court’s stay and preliminary

               13      injunction was intended to remedy those violations.

               14              Defendants could not possibly have thought that moving the end date for field operations

               15      by five days would be consistent with this Court’s order. The overall accelerated timeline

               16      remained exactly the same. And as Defendants’ counsel explained previously, shifting the internal

               17
                       2
               18        See Maness v. Meyers, 419 U.S. 449, 458–60 (1975) (“We begin with the basic proposition that
                       all orders and judgments of courts must be complied with promptly. If a person to whom a court
               19      directs an order believes that the order is incorrect the remedy is to appeal, but, absent a stay, he
                       must comply promptly with the order pending appeal.”); Pasadena City Bd. of Ed. v. Spangler,
               20      427 U.S. 424, 439 (1976) (“It is for the court of first instance to determine the question of the
                       validity of the law, and until its decision is reversed for error by orderly review, either by itself or
               21      by a higher court, its orders based on its decision are to be respected, and disobedience of them is
               22      contempt of its lawful authority, to be punished.” (citation omitted)); United States v. Grant, 17
                       F.3d 397, at *1 (9th Cir. 1994) (unpublished) (“Absent a stay, district courts have the authority to
               23      enforce their orders . . . while an appeal of the underlying enforcement order is pending.”).

               24
                       3
                        See Compl. (Dkt. 1) ¶ 1 (“This lawsuit challenges the unconstitutional and illegal decision by
               25      Secretary of Commerce Wilbur Ross, and Census Bureau (the ‘Bureau’) Director Steven
                       Dillingham, to sacrifice the accuracy of the 2020 Census by forcing the Census Bureau to
               26      compress eight and a half months of vital data-collection and data-processing into four and a half
                       months, against the judgment of the Bureau’s staff and in the midst of a once-in-a-century
               27      pandemic.”); [Proposed] Order 1 (“The U.S. Census Bureau’s August 3, 2020 Plan and
                       shortened timeline for accomplishing the 2020 United States Census (“Rush Plan”), is stayed,
               28      pursuant to 5 U.S.C. § 705); 9/22/20 Tr. 23:21-24:5 (Dkt. 207) (“So I want to be clear about this.
                       Our APA action challenges the timelines in the Replan.”).
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       11          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                               SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 13 of 24


                   1   dates merely takes from one hand and gives to the other. 9/14 Tr. at 70:23. The intimation that

                   2   Defendants were entirely free to stop data collection on October 1 is particularly specious in light

                   3   of Defendants’ repeated and recent statements, in court and under oath, that they could not meet

                   4   the statutory deadline if field operations continue even a day beyond September 30. E.g., Appeal

                   5   No. 20-16868, Dkt. 4-1, Stay Mot. 20; Appeal No. 20-16868, Dkt. 4-2, Add.149-50 ¶ 24; Add. 113

                   6   ¶ 100. In the words of government counsel, it would be “impossible.” 9/8/20 Tr. 9:6-10, Dkt. 98.4

                   7          B.      This Court Has Inherent Authority To Compel Compliance With Its Orders

                   8          The Court has inherent authority to enforce compliance with its orders. See Goodyear Tire

                   9   & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (“Federal courts possess certain ‘inherent

               10      powers,’ not conferred by rule or statute, to manage their own affairs so as to achieve the orderly

               11      and expeditious disposition of cases.”) (internal citations and quotation marks omitted); Fraihat v.

               12      U.S. Immigration & Customs Enf’t, No. EDCV191546JGBSHKX, 2020 WL 2758553, at *3 (C.D.

               13      Cal. May 15, 2020) (“Courts have inherent authority to monitor and enforce their prior orders.”

               14      (citing Shillitani v. United States, 384 U.S. 364, 370 (1966)). For instance, in Laflamme v. New

               15      Horizons, Inc., 605 F. Supp. 2d 378 (D. Conn. 2009), a plaintiff who had previously obtained a

               16      preliminary injunction argued that the defendant had only slightly changed its behavior and moved

               17      for an order to compel compliance. The district court, noting that it was “apparent that [the

               18      parties] continue to disagree,” explained that nonetheless the “Court already ruled on that

               19      [preliminary injunction] request,” and Defendants had made only minor adjustments. Id. at 398.

               20      Thus, “[]lest there be any doubt about the effect of this previous ruling,” the district court granted

               21      the motion “and order[ed] Defendants to comply with the terms” of the injunction. Id. at 399; see

               22      also Bd. of Trustees of Bay Area Roofers Health & Welfare Tr. Fund v. Westech Roofing, No. C-

               23      06-04819, 2011 WL 5403453, at *2-5 (N.D. Cal. Nov. 8, 2011) (granting motion to compel

               24

               25
                       4
                         And Defendants have affirmatively disavowed the notion that the October 5 “target date” tweet is
               26      new agency action subject to judicial review. Which—together with the clear evidence in the
                       documents produced that meeting the enjoined December 31 deadline was the impetus for the
               27
                       October 5 “target date”—makes the case law governing the agency’s ability to issue new rules in
               28      compliance with the APA inapposite. See Monsanto v. Geertson Seed Farms, 561 U.S. 139, 159-65
                       (2010).
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      12          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                              SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 14 of 24


                   1   compliance, where party had repeatedly failed to make timely payments of monthly contributions

                   2   to a trust fund, as required by injunction).

                   3           Courts have also not hesitated to order the government to comply with existing orders in

                   4   similar circumstances. In International Ladies’ Garment Workers’ Union v. Donovan, the D.C.

                   5   Circuit vacated a rule by the Secretary of Labor, which the Secretary—after unsuccessfully

                   6   moving for a stay—sought to evade by issuing an “emergency” rule temporarily reinstating the

                   7   terms of the vacated rule. 733 F.2d 920, 921 (D.C. Cir. 1984). The plaintiffs “then returned to the

                   8   District Court, and filed a motion to compel compliance” with the prior decision, and “issue relief

                   9   enforcing the mandate.” Id. Although the district court believed it lacked authority to do so, the

               10      D.C. Circuit disagreed, explaining that the “request for enforcement of the court’s mandate”

               11      implicates “the interest of the judicial branch in seeing that an unambiguous mandate is not

               12      blatantly disregarded by parties to a court proceeding”—an interest “that the District Court

               13      certainly was empowered to protect.” Id. And the court emphasized that invocation of this

               14      authority “is particularly appropriate in a case such as this where an administrative agency plainly

               15      neglects the terms of a mandate.” Id.; see id. at 923 (noting that “the Secretary has now, in effect,

               16      implemented the stay on his own” and “reimplemented precisely the same rule that this court

               17      vacated as ‘arbitrary and capricious’ in its first decision”).

               18              This Court should similarly compel Defendants to comply with its preliminary injunction

               19      motion. At its most basic, the Court should repeat the scope of its preliminary injunction and order

               20      Defendants to follow it. But given Defendants’ prior non-compliance, as well as resulting

               21      confusion in the field, the Court should take two additional steps.

               22              First, the Court should order Defendants to fully, clearly, and immediately communicate

               23      the scope of the preliminary injunction order to all Decennial field staff (Enumerators and CFSs)

               24      by text message. That is precisely how Defendants chose to alert them of the Secretary’s decision

               25      to end field operations early, on October 5. This Court’s orders deserve the same expedient and

               26      effective response. See Calvillo Manriquez v. Devos, 411 F. Supp. 3d 535, 540-41 (N.D. Cal.

               27      2019) (requiring Department of Education to notify class members of noncompliance with

               28      injunction); Al-Adahi v. Obama, 672 F. Supp. 2d 114, 118 (D.D.C. 2009) (ordering, after

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       13          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                               SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 15 of 24


                   1   government inadvertently failed to tape-record a Guantanamo Bay hearing in violation of

                   2   injunction, that government must post a transcript of the hearing for public to more easily access).

                   3          Second, the Court should amend the preliminary injunction going forward to prevent

                   4   further attempts at circumvention during the limited time remaining to conduct the 2020 Census.

                   5   In New York v. United States Department of Commerce, 351 F. Supp. 3d 502 (S.D.N.Y. 2019), the

                   6   court vacated Secretary Ross’s decision to add a citizenship question to the 2020 Census and

                   7   granted an injunction. The court explained that vacatur alone was insufficient to redress the

                   8   plaintiffs’ injuries for two reasons. First, “Secretary Ross could theoretically reinstate his decision

                   9   by simply reissuing his memorandum under a new date or by changing the memorandum in some

               10      immaterial way.” Id. at 676. An injunction was needed to make the “vacatur effective, as it

               11      prevents Secretary Ross from arriving at the same decision without curing the problems identified”

               12      in the court’s decision. Id. Second, an injunction would “make it easier for Plaintiffs to seek

               13      immediate recourse,” which was “critical” given the expedited timing. Id. The court accordingly

               14      enjoined the defendants “from adding a citizenship question to the 2020 census questionnaire

               15      based on Secretary Ross’s” existing “memorandum or based on any reasoning that is substantially

               16      similar to the reasoning contained in that memorandum.” Id. at 676-77. And the court enjoined

               17      the defendants from “adding a citizenship question to the 2020 census questionnaire unless the

               18      Secretary” remedied the violations found—which the court specifically listed. Id. at 677; see also

               19      State v. Ross, 358 F. Supp. 3d 965, 1050 (N.D. Cal. 2019) (endorsing and adopting the same

               20      reasoning). The same relief is warranted here. See Hoffman ex rel NLRB v. Beer Drivers &

               21      Salesmen's Local Union No. 888, 536 F.2d 1268, 1275-76 (9th Cir. 1976) (permitting modification

               22      of injunction in light of party’s failure to comply with terms of injunction prohibiting unfair labor

               23      practices).

               24             C.      This Court Has Authority To Award Sanctions
               25             The “power to punish for contempts is inherent in all courts” and is available for the
               26      violation of court orders. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). Indeed, the
               27      “underlying concern that gave rise to the contempt power . . . was disobedience to the orders of
               28      the Judiciary.” Id. (brackets and citations omitted). When civil contempt is at issue, the party

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      14         PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 16 of 24


                   1   moving for a contempt finding bears the burden of showing by clear and convincing evidence

                   2   that contemnors violated a specific and definite order of the court. Calvillo Manriquez v. Devos,

                   3   411 F. Supp. 3d 535, 540 (N.D. Cal. 2019) (citing F.T.C. v. Affordable Media, 179 F.3d 1228,

                   4   1239 (9th Cir. 1999)). “The burden then shifts to the contemnors to demonstrate why they were

                   5   unable to comply.” Id. The standard “is generally an objective one. We have explained before

                   6   that a party’s subjective belief that she was complying with an order ordinarily will not insulate

                   7   her from civil contempt if that belief was objectively unreasonable.” Taggart v. Lorenzen, 139

                   8   S. Ct. 1795, 1802 (2019). Instead, good faith (or the absence thereof) “may help to determine an

                   9   appropriate sanction.” Taggart v. Lorenzen, 139 S. Ct. 1795, 1802 (2019).

               10             For all the reasons set forth above, the Court could hold Defendants in contempt for

               11      violating “specific” and “definite” orders of the Court. In fact, this case thus bears an

               12      unfortunate resemblance to a recent civil contempt decision in this District. There the

               13      Department of Education, facing an order enjoining it from engaging in certain loan collection

               14      efforts, admitted that the Department had erroneously done just that. See Calvillo Manriquez v.

               15      Devos, 411 F. Supp. 3d 535, 538-39 (N.D. Cal. 2019). The court found that the Department’s

               16      “efforts to comply with the preliminary injunction were limited to sending electronic mail

               17      messages to their third-party companies that service the loans,” many of which did “not even

               18      mention the existence of the preliminary injunction.” Id. at 539. The Department “sent no

               19      follow-up emails and took no further action.” Id. Indeed, the Department’s compliance report

               20      was “silent as to the normal actions one would expect from an entity facing a binding court

               21      order: multiple in-person meetings or telephone calls to explain the preliminary injunction and to

               22      confirm that the contractors were complying with the preliminary injunction.” Id. Faced with

               23      these egregious failures, the court held the Department in contempt.

               24             That said, Plaintiffs are not asking the Court to hold Defendants in contempt at this time.

               25      Nor is contempt the only sanction available for Defendants’ misconduct. As the Court

               26      recognized previously, Defendants’ violation of the Court’s order to produce the administrative

               27      record could have been the basis for sanctions. Dkt. 132, at 8. The same is true of Defendants’

               28      latest violations of the Court’s PI Order. The Court has inherent authority to impose appropriate

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      15         PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 17 of 24


                   1   sanctions for violation of a court order. Chambers, 501 U.S. at 44–46 (citations and internal

                   2   quotation marks omitted); see also Primus Automotive Financial Services, Inc. v. Batarse, 115

                   3   F.3d 644, 649 (9th Cir. 1997) (“[t]he district court has ‘broad fact-finding powers’ with respect

                   4   to sanctions, and its findings warrant ‘great deference’” (internal citation omitted)); Penthouse

                   5   Int’l, Ltd. v. Playboy Enters., 663 F.2d 371, 386 (2d Cir. 1981) (federal courts “possess[] broad

                   6   inherent power to protect the administration of justice by levying sanctions in response to

                   7   abusive litigation practices.”); Griffin v. County School Board, 363 F.2d 206, 210 (4th Cir. 1966)

                   8   (school board in civil contempt for authorizing distribution of tuition grants, even though grants

                   9   were distributed before court could act to issue injunction against appropriation, where school

               10      board knew that injunction had been sought and acted “to thwart the impact of any adverse

               11      decree which might ultimately be forthcoming”); Merrimack River Savings Bank v. City of Clay

               12      Center, 219 U.S. 527, 535-36 (1911) (“irrespective of any such injunction actually issued the

               13      willful removal beyond the reach of the court of the subject-matter of the litigation ... is, in and

               14      of itself, a contempt of the appellate jurisdiction of this court”). To grant such relief, the Court

               15      need only find “bad faith or conduct tantamount to bad faith,” such as where “recklessness [is]

               16      combined with an additional factor such as frivolousness, harassment, or an improper purpose.”

               17      Fink v. Gomez, 239 F.3d 989, 994 (9th Cir. 2001). For all the reasons set forth above,

               18      Defendants’ string of reckless and deliberate violations designed to evade and circumvent this

               19      Court’s orders warrant such a finding.

               20             But here too, Plaintiffs are not asking the Court to impose severe sanctions. This Court

               21      has broad discretion in how best to shape sanctions. See 1 Sanc. Fed. Law of Lit. Abuse § 28

               22      (2019) (“The court is vested with broad discretion to fashion an appropriate inherent power

               23      sanction to redress abusive litigation practices.”); Shepherd v. Am. Broad. Companies, Inc., 62

               24      F.3d 1469, 1475 (D.C. Cir. 1995) (“[I]nherent power sanctions available to courts include fines,

               25      awards of attorneys’ fees and expenses, contempt citations, disqualifications or suspensions of

               26      counsel, and drawing adverse evidentiary inferences or precluding the admission of evidence.”).

               27      Plaintiffs seek a measured and tailored sanction for the sole purpose remedying the

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      16          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                              SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 18 of 24


                   1   misinformation and misdirection received in the field as a result of Defendants’ noncompliance

                   2   and to ensure future compliance. To that end, Plaintiffs request the following:

                   3          First, Defendants should be required to submit a weekly compliance report to this Court

                   4   providing “a detailed explanation of all steps [they] ha[ve] taken to ensure that” the violations

                   5   found “shall not occur in the future” and that this Court’s order is being complied with. Al-Adahi

                   6   v. Obama, 672 F. Supp. 2d 114, 118 (D.D.C. 2009). The reports should track the three

                   7   categories of issues enumerators and other field employees have been complaining about: (1) any

                   8   communications made to field staff regarding the end date for self-response, field operations, or

                   9   data collection more generally; (2) any termination of census employees (enumerators, CFSs,

               10      partnership specialists) for reasons other than cause; and (3) any changes to the operations or

               11      metrics for marking a household unit “complete,” including reduction in the number of visits and

               12      earlier use of administrative records. All three are tied directly to the accelerated timeline and

               13      made necessary by Defendants’ repeated attempts to rush enumeration to an early and

               14      incomplete end in violation of the letter and spirit of this Court’s orders. And there is ample

               15      support in the case law for such targeted relief. See, e.g., Calvillo Manriquez, 411 F. Supp. 3d at

               16      538-39 (similar relief in contempt context); Gayle v. Meade, --F. Supp. 3d--, 2020 WL 304132,

               17      at *24 (S.D. Fla. June 6, 2020) (requiring that “ICE shall perform an internal review” each week

               18      and “shall submit weekly reports” on compliance with injunction); Fraihat v. U.S. Immigr. &

               19      Customs Enf’t, No. 19-1546, 2020 WL 2758553, at *6-7 (C.D. Cal. May 15, 2020) (requiring

               20      government to produce “[r]ecords showing the extent of compliance with the [court’s

               21      preliminary injunction] order to issue a new Performance Standard” for handling ICE detainees

               22      with COVID risk factors and “[r]ecords regarding monitoring and enforcement of facility-wide

               23      compliance” with various COVID plans).

               24             Second, given the history of vague assertions, failures to communicate this Court’s

               25      orders, and shifting stories as to what is being done to comply, the reports should be

               26      accompanied by a declaration from Census Bureau Director Steven Dillingham unequivocally

               27      confirming ongoing compliance with the Court’s order.

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      17         PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 19 of 24


                   1          Third, Defendants should be required to reopen any cases closed based on reduced

                   2   operations or metrics (such as reduced contact attempts) tied to the September 30 Replan

                   3   deadline or the October 5 “target” date. This relief is an appropriate sanction that is needed to

                   4   return to the status quo ante. And it parallels this Court’s earlier TRO. That is, if Defendants

                   5   would not have closed out a household on September 28 under the COVID-19 Plan, but did so

                   6   based on the October 5 “target date,” they must reopen and attempt to accurately enumerate that

                   7   household.

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     18          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                             SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 20 of 24


                   1   Dated: September 30, 2020               LATHAM & WATKINS LLP

                   2                                           By: /s/ Sadik Huseny
                                                                  Sadik Huseny
                   3
                                                               Steven M. Bauer (Bar No. 135067)
                   4                                           steven.bauer@lw.com
                                                               Sadik Huseny (Bar No. 224659)
                   5                                           sadik.huseny@lw.com
                                                               Amit Makker (Bar No. 280747)
                   6                                           amit.makker@lw.com
                                                               Shannon D. Lankenau (Bar. No. 294263)
                   7                                           shannon.lankenau@lw.com
                                                               LATHAM & WATKINS LLP
                   8                                           505 Montgomery Street, Suite 2000
                                                               San Francisco, CA 94111
                   9                                           Telephone: 415.391.0600
                                                               Facsimile: 415.395.8095
               10
                                                               Richard P. Bress (admitted pro hac vice)
               11                                              rick.bress@lw.com
                                                               Melissa Arbus Sherry (admitted pro hac vice)
               12                                              melissa.sherry@lw.com
                                                               Anne W. Robinson (admitted pro hac vice)
               13                                              anne.robinson@lw.com
                                                               Tyce R. Walters (admitted pro hac vice)
               14                                              tyce.walters@lw.com
                                                               Genevieve P. Hoffman (admitted pro hac vice)
               15                                              genevieve.hoffman@lw.com
                                                               Gemma Donofrio (admitted pro hac vice)
               16                                              gemma.donofrio@lw.com
                                                               LATHAM & WATKINS LLP
               17                                              555 Eleventh Street NW, Suite 1000
                                                               Washington, D.C. 20004
               18                                              Telephone: 202.637.2200
                                                               Facsimile: 202.637.2201
               19
                                                               Attorneys for Plaintiffs National Urban League;
               20                                              League of Women Voters; Black Alliance for
                                                               Just Immigration; Harris County, Texas; King
               21                                              County, Washington; City of San Jose,
                                                               California; Rodney Ellis; Adrian Garcia; and
               22                                              the NAACP
               23
                       Dated: September 30, 2020               By: /s/ Jon M. Greenbaum
               24                                              Kristen Clarke (pro hac vice forthcoming)
                                                               kclarke@lawyerscommittee.org
               25                                              Jon M. Greenbaum (Bar No. 166733)
                                                               jgreenbaum@lawyerscommittee.org
               26                                              Ezra D. Rosenberg (admitted pro hac vice)
                                                               erosenberg@lawyerscommittee.org
               27                                              Dorian L. Spence (pro hac vice forthcoming)
                                                               dspence@lawyerscommittee.org
               28                                              Maryum Jordan (pro hac vice forthcoming)

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          19          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                  SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 21 of 24


                   1                                           mjordan@lawyerscommittee.org
                                                               Ajay Saini (admitted pro hac vice)
                   2                                           asaini@lawyerscommitee.org
                                                               Pooja Chaudhuri (Bar No. 314847)
                   3                                           pchaudhuri@lawyerscommittee.org
                                                               LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                               RIGHTS UNDER LAW
                   5                                           1500 K Street NW, Suite 900
                                                               Washington, DC 20005
                   6                                           Telephone: 202.662.8600
                                                               Facsimile: 202.783.0857
                   7
                                                               Attorneys for Plaintiffs National Urban League;
                   8                                           City of San Jose, California; Harris County,
                                                               Texas; League of Women Voters; King County,
                   9                                           Washington; Black Alliance for Just
                                                               Immigration; Rodney Ellis; Adrian Garcia; the
               10                                              NAACP; and Navajo Nation
               11
                                                               Wendy R. Weiser (admitted pro hac vice)
               12                                              weiserw@brennan.law.nyu.edu
                                                               Thomas P. Wolf (admitted pro hac vice)
               13                                              wolf@brennan.law.nyu.edu
                                                               Kelly M. Percival (admitted pro hac vice)
               14                                              percivalk@brennan.law.nyu.edu
                                                               BRENNAN CENTER FOR JUSTICE
               15                                              120 Broadway, Suite 1750
                                                               New York, NY 10271
               16                                              Telephone: 646.292.8310
                                                               Facsimile: 212.463.7308
               17

               18                                              Attorneys for Plaintiffs National Urban League;
                                                               City of San Jose, California; Harris County,
               19                                              Texas; League of Women Voters; King County,
                                                               Washington; Black Alliance for Just
               20                                              Immigration; Rodney Ellis; Adrian Garcia; the
                                                               NAACP; and Navajo Nation
               21
                                                               Mark Rosenbaum (Bar No. 59940)
               22                                              mrosenbaum@publiccounsel.org
                                                               PUBLIC COUNSEL
               23                                              610 South Ardmore Avenue
               24                                              Los Angeles, California 90005
                                                               Telephone: 213.385.2977
               25                                              Facsimile: 213.385.9089

               26                                              Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          20           PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                   SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 22 of 24


                   1                                           Doreen McPaul, Attorney General
                                                               dmcpaul@nndoj.org
                   2                                           Jason Searle (pro hac vice forthcoming)
                                                               jasearle@nndoj.org
                   3                                           NAVAJO NATION DEPARTMENT OF
                                                               JUSTICE
                   4
                                                               P.O. Box 2010
                   5                                           Window Rock, AZ 86515
                                                               Telephone: (928) 871-6345
                   6
                                                               Attorneys for Navajo Nation
                   7
                       Dated: September 30, 2020               By: /s/ Danielle Goldstein
                   8                                           Michael N. Feuer (Bar No. 111529)
                                                               mike.feuer@lacity.org
                   9                                           Kathleen Kenealy (Bar No. 212289)
                                                               kathleen.kenealy@lacity.org
               10                                              Danielle Goldstein (Bar No. 257486)
               11                                              danielle.goldstein@lacity.org
                                                               Michael Dundas (Bar No. 226930)
               12                                              mike.dundas@lacity.org
                                                               CITY ATTORNEY FOR THE CITY OF
               13                                              LOS ANGELES
                                                               200 N. Main Street, 8th Floor
               14                                              Los Angeles, CA 90012
                                                               Telephone: 213.473.3231
               15                                              Facsimile: 213.978.8312
               16                                              Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 30, 2020               By: /s/ Michael Mutalipassi
               18                                              Christopher A. Callihan (Bar No. 203010)
                                                               legalwebmail@ci.salinas.ca.us
               19                                              Michael Mutalipassi (Bar No. 274858)
                                                               michaelmu@ci.salinas.ca.us
               20                                              CITY OF SALINAS
                                                               200 Lincoln Avenue
               21                                              Salinas, CA 93901
                                                               Telephone: 831.758.7256
               22                                              Facsimile: 831.758.7257
               23                                              Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          21           PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                   SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 23 of 24


                   1   Dated: September 30, 2020               By: /s/ Rafey S. Balabanian
                                                               Rafey S. Balabanian (Bar No. 315962)
                   2                                           rbalabanian@edelson.com
                                                               Lily E. Hough (Bar No. 315277)
                   3                                           lhough@edelson.com
                                                               EDELSON P.C.
                   4
                                                               123 Townsend Street, Suite 100
                   5                                           San Francisco, CA 94107
                                                               Telephone: 415.212.9300
                   6                                           Facsimile: 415.373.9435

                   7                                           Rebecca Hirsch (admitted pro hac vice)
                                                               rebecca.hirsch2@cityofchicago.org
                   8                                           CORPORATION COUNSEL FOR THE
                                                               CITY OF CHICAGO
                   9                                           Mark A. Flessner
                                                               Stephen J. Kane
               10                                              121 N. LaSalle Street, Room 600
               11                                              Chicago, IL 60602
                                                               Telephone: (312) 744-8143
               12                                              Facsimile: (312) 744-5185

               13                                              Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 30, 2020               By: /s/ Donald R. Pongrace
               15                                              Donald R. Pongrace (admitted pro hac vice)
                                                               dpongrace@akingump.com
               16                                              AKIN GUMP STRAUSS HAUER & FELD
                                                               LLP
               17                                              2001 K St., N.W.
               18                                              Washington, D.C. 20006
                                                               Telephone: (202) 887-4000
               19                                              Facsimile: 202-887-4288

               20                                              Dario J. Frommer (Bar No. 161248)
                                                               dfrommer@akingump.com
               21                                              AKIN GUMP STRAUSS HAUER & FELD
                                                               LLP
               22                                              1999 Avenue of the Stars, Suite 600
                                                               Los Angeles, CA 90067-6022
               23                                              Phone: 213.254.1270
                                                               Fax: 310.229.1001
               24
                                                               Attorneys for Plaintiff Gila River Indian
               25
                                                               Community
               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          22          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                  SANCTIONS
                       Case 5:20-cv-05799-LHK Document 265 Filed 09/30/20 Page 24 of 24


                   1
                       Dated: September 30, 2020                         By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               11
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               12

               13      in this filing.

               14
                       Dated: September 30, 2020                         LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Sadik Huseny
               16                                                            Sadik Huseny
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    23          PLAINTIFFS’ MOTION TO COMPEL AND FOR
 SAN FRANCISCO
                                                                                                            SANCTIONS
